LYONS, Judge.
Delivered the resolution of the Court, that there was no weight in the objection, that the quantity of the estate was not mentioned in the judgment; for, that is not necessary under the act of Assembly. But, that the judgment of the District Court was to be reversed, because the demandant had omitted to set forth the boundaries of the land in his count. *
The judgment was as follows: “ The Court is of opinion that the said judgment is erroneous in this, that the boun*423daries of the land demanded in the count are not inserted therein as required by law, nor found by the verdict of the jury. Therefore, it is considered, that the same be reversed, &e. and this Court proceeding to give such judgment as the said District Court ought to have given. It is further considered, that the defendant take nothing by his count; and, that the plaintiff go thereof without day and recover against the defendant his costs by him about his defence in the said District Court expended,”

[* Turberville v. Long, 3 H. & M. 309; Lovel v. Arnold, 2 Munf. 167.]